JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00968-CV

                          CECILIA CLINKSCALE, Appellant

                                           V.

                       LEIROI MICKELE DANIELS, Appellee

    Appeal from the 113th District Court of Harris County (Tr. Ct. No. 2012-58724)

      Appellant, Cecilia Clinkscale, has neither established indigence nor paid, or made
arrangements to pay, all the required fees. After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.               It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that the appellant, Cecilia Clinkscale, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 16, 2015.
Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y